Case 1:19-cv-00132 Document 1-1 Filed 01/18/19 Page 1 of 18




                 Exhibit A
           Case 1:19-cv-00132 Document 1-1 Filed 01/18/19 Page 2 of 18

                                      SARASOTA
                                      MEMORIAL
                                       HEALTH CARE SYSTEM




September 24, 2016
Centers for Medicare & Medicaid Services

RE: CMS 1695-P, Medicare Program; Hospital Outpatient Prospective
Payment and Ambulatory Surgical Center Payment Systems and Quality
Reporting Programs; Proposed Rule, July 31, 2018

To Whom It May Concern:


        On behalf of the patients and staff of Sarasota Memorial Hospital (SMH), I appreciate
the opportunity to comment on the provisions contained in the Centers for Medicare &
Medicaid Services's (CMS) calendar year (CY) 2019 Hospital Outpatient Prospective Payment
System (OPPS) Proposed Rule. 83 Fed. Reg. 37046 (July 31, 2018). SMH strongly opposes
CMS's proposals to: (i) exclude from OPPS payment those services provided by an excepted
off-campus provider-based department (PBD) that were not part of a "clinical family of
services" that the PBD provided during a baseline period covering November 1, 2014 through
November 1, 2015; and (ii) cap the OPPS reimbursement rate for evaluation and management
(E/M) services provided by excepted off-campus PBDs to the amount of the newly blended rate
for E/M services CMS recently proposed under the Medicare Physician Fee Schedule (MPFS).
As a legal matter, these proposals are contrary to statutory authority, are not supported by
substantial evidence, and are otherwise arbitrary and capricious. But much more importantly.
these proposals, if adopted, would visit serious harm to safety net hospitals like SMH that are
often the only source of care for underserved populations.

        SMH is a public hospital owned by the Sarasota County Public Hospital District. As the
only nonprofit hospital in Sarasota County, Florida, SMFI provides a wide range of high-risk,
high-cost safety net services, including obstetrics, neonatal intensive care, pediatric, and
psychiatric services for patients of all ages. Recognizing that good care extends beyond the
hospital campus, SMH has also established a network of outpatient facilities and provider-based
urgent care centers located throughout the community that serves Sarasota's growing population
and provides on-site radiology, laboratory, and pharmacy services that are not typically found in
freestanding physician offices. In addition to improving the community's access to care, our
off-campus PBDs help address the costs associated with serving as the county's sole provider of
safety net services by offering a lower-cost alternative to the costly emergency room setting.

        As stated in comments to CMS's proposals in the CY 2017 OPPS Proposed Rule, which
are attached here as Exhibit 1, SMH strongly believes that CMS continues to mischaracterize
the majority of off-campus PBDs as hospital acquisitions and conversions of freestanding
physician practices that previously furnished services under the MPFS only to become hospital
departments offering the same services but paid at the OPPS rate. The Sarasota County Public
Hospital District includes a separate non-profit 501(c)(3) entity that employs 61 primary care
physicians, 62 specialty care physicians and 39 non-physician practitioners, all of whom are
enrolled in Medicare Part B and paid under the MPFS. None of these physicians practices has
been established as or converted to PBD status and paid under the OPPS. They remain
physician offices and clinics reimbursed pursuant 10 the MPFS.
           Case 1:19-cv-00132 Document 1-1 Filed 01/18/19 Page 3 of 18




        Rather, SMH established PBDs to provide necessary services that are not commonly
provided by Part B physicians in our community, such as radiology, bone density,
mammography, ultrasound, nuclear medicine, CT scan, MRI, cardiopulmonary rehab, cardiac
rehab, anti-coagulation, a COPD clinic, a heart failure clinic, and, most importantly, urgent care
services. Urgent care, in particular, is one of SMH's most significant outpatient service lines
because it fills a significant gap between physician offices that offer limited services during

                         1700 South Tamiami Trail Sarasota, Florida 34239-3555
                                 941-917-9000 www.smh.com



limited hours, and costly hospital emergency departments. Many patients treated at SMH's
urgent care departments are referrals from community physicians that do not offer sutures,
incisions, draining procedures, EKGs, IVs, or foreign body removal. SMI-1's PBDs are
constantly evolving to meet the medical needs of our growing — and aging — patient population.
CMS's proposal to limit service line changes at excepted off-campus PBDs will handcuff our
ability to offer resource-intensive services that Sarasota-area physician practices do not olTer.
Not only do physician offices not offer these services, they also do not operate at the extended
hours that SMH's excepted PBDs operate.

         SMH's urgent care departments are open twelve hours per day (8:00 a.m. to 8:00 p.m.),
seven days a week, every day of the year except Thanksgiving Day and Christmas Day. During
flu season. SMI-1 extended its urgent care hours even further to 7:00 a.m. to 10:00 p.m. Most
community physician offices are typically only open from 8:00 a.m. to 4:30 p.m. Monday
through Friday. Most physician practices have large panels of established patients, making it
difficult for even longstanding patients to make same-day appointrnents. The odds of getting an
appointment for new patients or visitors are even lower. SM1-1 established its urgent care
departments as a direct response to these gaps in access as local physicians showed no desire to
fill these needs. Not surprisingly, SMH treated 17,102 total out-of-state patients during the
peak visiting season of January-March 2018, a four-fold spike over summer months (3,280 out-
of-state patients from July-September 2017).

        This dynamic is exactly why OPPS reimbursement is critical to our excepted PBDs.
These departments offer a variety of specialized services for extended hours each day. By
contrast, independent physician offices maximize their schedules by squeezing in as many
short, relatively low-complex visits into a given day. They do not offer advanced specialized
services because they can only treat so many patients in a short time period. The "availability
cosr — i.e., the cost necessary to maintain long hours for specialized services that very few
patients may utilize on any particular day or even a season — is too great for a physician office
to bear. But the need for these services and hours is still present in the community, and SMH
has filled that gap. Limiting ()PPS reimbursement for any new specialized services that SMH's
excepted PBDs may want offer in the future increases the likelihood that they will not be
offered in these departments at all.

       To make matters worse, SMH's service area is in the midst of an increasing physician
shortage that will further limit patient access. As described in Exhibit 2, the greater Sarasota
area projects an acute physician shortage by 2020 that will coincide with a significant increase
in our Medicare-age population. The Sarasota area itself continues to expand as former ranch
and agricultural properties are developed into new housing communities. As a public hospital
                Case 1:19-cv-00132 Document 1-1 Filed 01/18/19 Page 4 of 18




     with an exceptional reputation for quality, SMII is the first provider many of these new
     residents seek out. This population will require additional services and, as a result, our facilities
     must have the flexibility to offer these services to them. SMH simply cannot build enough
     parking garages and facilities on its landlocked campus to accommodate this growth. These
     patients must continue to be treated in our urgent care and other excepted departments
     throughout the community.




          And CMS must provide payment for services furnished at these locations at the rate full
 (WS prescribed by Congress in order for safety net hospitals to ensure access to such services.
 It is simply not enough for CMS to blithely state that its proposals do not prevent patients from
 being treated in outpatient hospital settings. The agency simply ignores the effect that these
 proposals will have, on patients and the facilities they seek out for care, in favor of an
 unsubstantiated fear. CMS's belief that it needs to deploy additional tools to curb hospital
 acquisitions of physician practices — when it has provided no new information or data showing
 that such acquisitions continue apace — is simply inappropriate when the biggest trend in
 physician practice is a wave of retirernents hitting just as the Medicare population is about to
 swell.

         In addition, CMS's proposals to reduce payments to excepted departments for E/M
 services will result in an annual estimated impact to SMH of $3.7 million, as documented in
 Exhibit 3. Again, these services are not typical physician office services. SMH's excepted
 urgent care centers offer a wide array of services that physician offices sirnply do not provide,
 an often a complex E/M code is billed for such encounters, Reducing E/M payment rates for
 excepted departrnents dramatically erodes SMH's ability to provide services to this growing and
 aging patient population and will instead have the likely effect of increasing more costly visits
 to the ED. In fiscal year 9/30/18 to date, SMH treated 31,745 total patients who were either
 seasonal residents or out of state or foreign tourists; 1,511 were inpatient admissions with the
 remaining being outpatient visits. These patients do not have regular primary care physicians in
 the area and face two choices for care: our urgent care centers or hospital emergency rooms.
 Indeed, 84 percent of SMH's non-state patients are seen in either the ED or in our provider-
 based urgent care; of these encounters, 70 percent are seen in urgent care departments. Even
 with the significant shift in lower-acuity services that SMH has managed to shift out of the ED
 and into its urgent care departments, volumes and wait times in our ED remain high, especially
 during peak tourist and visiting seasons. Any change that would potentially shift even more
 volume back to the ED is untenable for patients seeking true emergency services,

        For the reasons set forth below, SMH urges CMS to abandon its proposals on these
 issues. These proposals are the product of implausible readings of the relevant statutory
 authority, and are not supported by substantial evidence in CMS's rulemaking record. If
 adopted, each will result in significant harm to patients treated by safety net providers like
 SMH.

I.         CMS's Proposal to Deny OPPS Reimbursement for "New" Clinical Services at
           Excepted PBDs Is Contrary to the Statute and Lacks any Reasoned Basis
           Case 1:19-cv-00132 Document 1-1 Filed 01/18/19 Page 5 of 18




        The Supreme Court has made clear: "If the statutory language is plain, we must
enforce it according to its terms." King v. Burwell, 135 S. Ct. 2480, 2489 (2015). As the D.C.
Circuit noted in Lovin,g v. I.R.S., 742 F.3d 1013, 1016 (D.C. Cir. 2014), "[n]o matter how it is
framed, the question a court faces when confronted with an agency's interpretation of a
statute it administers is always, simply, whether the agency has stayed within the bounds
of its statutory authority." Consistent with these principles of statutory interpretation, the
plain language of Section 603 of the Bipartisan Budget Act of 2015 (I3BA15) does not
permit CMS to adopt this proposal.



        CMS concedes that "there is no congressional record available" for Section 603. 83
Fed. Reg. at 37148. But the agency cannot use the absence of legislative history to rewrite a
statute to suit its policy goals when the plain language of that statute does not support it.
CMS believes that Congress's intent in passing Section 603 was to limit the establishment of
new off-campus PBDs, apparently concerned that hospitals had a repeated practice of
acquiring freestanding physician clinics, "flippine them to PBD status while offering no
new services or otherwise distinguishing the clinics from their previous status, and simply
pocketing the difference in OPPS reimbursement over the MPFS rate. See, e.,g., 83 Fed. Reg.
at 37147. SMH strongly objects to this characterization because it is not supported in any
statutory authority nor, in SMH's case, is it supported by fact. Moreover, it ignores
repeated statements by CMS recognizing the important and unique role played by PBDs—
something that Congress certainly would want to preserve, and did though enactment of
Section 603, in a meaningful way. See, e.,g., 01G Rep. No. OEI-04-97-00090 at 27 (Aug.
2000) ("The provider-based program is a critical part of [CMS's] program that does
increase beneficiary protections. We also believe that provider-based entities can irnprove
access to care. In fact, many provider-based entities provide services that are enhanced
relative to free-standing entities and that are virtually identical to those provided in the
main portion of the hospitals."); 73 Fed. Reg. 66187, 66193 (Nov. 7, 2008) (recognizing that
outpatient hospital payment rates are appropriately higher than payments to freestanding
sites because of "the high facility overhead expenses that are associated with the delivery
of services unique to an outpatient hospital or department of an outpatient hospitall. But
even if one were to concede that CMS has accurately captured Congress's intent, and SMI-1
does not, CMS has strayed well beyond the statute to essentially halt hospitals in their
tracks from offering new clinical innovations and treatments. This was not Congress's
intent as evidenced by the plain language of Section 603 itself.

        Section 1833(t)(1)(A) of the Social Security Act requires CMS to pay for "covered
OPD services" under the OPPS. When it enacted Section 603, Congress excluded from the
definition of covered OPD services those "applicable items and services" provided by "an
off-campus outpatient departrnent of a provider." 42 U.S.C. § 13951(t)(1)(B)(v). Congress
then defined "applicable items and services" as all "items and services other than items and
services furnished by a dedicated ernergency department." M.§ 13951(t)(21)(A). Thus, the
impact of Section 13951(t)(1)(B)(v) on an "off-campus outpatient department" is
substantial and broad. Unless it is a dedicated ED, then literally all of the "items and
services" the off-campus department furnishes must be paid under a reimbursement
methodology other than the 0 PPS. The converse is also true; if OPD services are furnished
by an outpatient department that is not "an off-campus outpatient department of a
provider," then Section 1833(t)(1)(A) still applies, and the Secretary is required to pay for
              Case 1:19-cv-00132 Document 1-1 Filed 01/18/19 Page 6 of 18




those OPD services under the OPPS. Id. § 13951(t)(1)(A) ("With respect to covered OPD
services ... the amount of payment ... shall be determined under a prospective payment
system... 1 (emphasis added).




       Congress, of course, excluded from the definition of "off-campus outpatient
department of a provider" a department of a provider . . . that was billing under this
subsection with respect to covered OPD services furnished prior to" November 2, 2015, 42
       § 13951(t)(21)(B)(ii.). Therefore, Congress clearly intended that the Medicare
program continue to pay for services furnished by an excepted off-campus department
under the OPPS.

       CMS's proposal to limit OPPS payment for excepted off-campus departments to
clinical families of services that were billed under the OPPS prior to November 2, 2015
rewrites the exception language in Section 13951(t)(21)(B)(ii). There, Congress defined
"off-campus outpatient department of a provider" and excluded from that definition "a
departmenr that was billing for OPD services prior to November 2, 2015. In drafting this
definition, Congress chose precise language to define which facilities would be included
and excluded from Section 603s broad mandate—and therefore which would continue to
receive OPPS reimbursement and which would not. The language Congress chose focused
on "departments of providers", not the "items and services" billed by those departments. In
other words, it is the "off-campus outpatient department" that is either excepted or not
excepted. CMS's proposal ignores this language and rewrites Section 13951(t)(21)(B)(ii) to
read that a department that was billing for OPD services prior to November 2, 2015, "but
only for those types of services billed by the department prior to that date." Section
13951(t)(21)(B)(ii) includes no such qualifying language.

       Moreover, Congress did include language that limited Section 603s reach to certain
types of "items and services." In Section 13951(t)(21)(A), Congress defined the "items and
services" to which Section 603 is applicable to not included items and services furnished by
a dedicated emergency department. If Congress wanted to limit OH'S payment to a subset
of services furnished by an excepted off-campus outpatient department, it could have easily
done so in the definition of "applicable items and services." just as Congress excluded
emergency department services from Section 603s reach, it could have also defined
"applicable items and services" to not include services that were of the type furnished by an
excepted off-campus department prior to the date of enactment of Section 603.1


I Congress originally considered limiting the -iterns and services" exception to a select group of codes representing
a subset of verifiable ernergency services (CPT Codes 99281-99285) but rejected that approach in favor of
exempting all services provided by qualified ernergency departments, See Bipartisan Budget Act of 2015,
Discussion Draft, available at bitmildoes.hotisp,gpvlbillahi.sweekl20151026/BILLS- I I 4hr-P11-1-BUDGET,ocif at
36. This decision shows that Congress was fully aware of the possibility of making exemptions based on a category
of services rather based on the status of the facility as an outpatient department of a provider. But, significantly,
             Case 1:19-cv-00132 Document 1-1 Filed 01/18/19 Page 7 of 18




       CMS attempts to blur the distinction between "excepted departments" and
"applicable items and services" by stating that Congress identified both "excepted
departments" and "excepted items and services." This is false: Congress never used the
phrase "excepted items and services." The only category of services that Congress
identified in Section 603 are "applicable items and services" that no longer meet the
existing statutory definition of "covered OPD services." If a facility is not an "off-campus
outpatient department of a provider" then it does not furnish "applicable items and
services;" it furnishes "covered OPD services" that remain OPPS-reirnbursed. Nothing in
Section 603 gives CMS the ability to further transform covered OPD services furnished at
an excepted PBD into "applicable iterns and services" just because they happened to be
furnished after to November 1, 2015.

       CMS's proposed policy rewrites the statute, but by doing so, CMS exceeds its
delegated authority as the agency cannot simply nullify the specific department-based
exemption that was enacted by Congress under Section 13951(t)(21)(B)(ii). See Lamie v.
United States Trustee, 540 U.S. 526, 537 (2004) ("there is a basic difference between filling
a gap left by Congress silence and rewriting rules that Congress has affirmatively and
specifically enacted"). By broadly defining what items and services would be affected by
Section 603, Congress also broadly defined those services that are not subject to Section
603.

        Congress's incorporation of the Medicare provider-based regulation, 42 C.F.R. §
413.65, in effect at the time that Section 603 was enacted, supports the conclusion that
Congress intentionally framed the reach of Section 603 in terms of "departments" and not
the "items and services" furnished by those departments prior to enactment of Section 603.
42 C.F.R. § 413.65(a)(2) provides:

        Department of a provider means a facility or organization that is either
        created by, or acquired by, a main provider for the purpose of furnishing
        health care services of the same type as those furnished by the main provider
        under the name, ownership, and financial and administrative control of the
        main provider, in accordance with the provisions of this section. A
        department of a provider comprises both the specific physical facility that
        serves as the site of services of a type for which payment could be claimed
        under the Medicare or Medicaid program, and the personnel and equipment
        needed to deliver the services at that facility. A department of a provider
        may not by itself be qualified to participate in Medicare as a provider under §
        489.2 of this chapter, and the Medicare conditions of participation do not
        apply to a department as an independent entity. For purposes of this part, the
        term "department of a provider" does not include an RHC or, except as
        specified in paragraph (n) of this section, an FQHC.

The first sentence of this regulatory definition makes clear that the term "department of a
provider" refers to a "facility or organization" for the "purpose of furnishing healthcare
services of the same type as those furnished by the rnain provider." Therefore, at the time
Section 603 was enacted, a "department of a provider" could expand clinical services at

Congress chose not to implement those narrower service-based exemptions under Section 1833(0(2 l), including as
applicable to excepted off-campus PBDs that previously billed under OPPS.
           Case 1:19-cv-00132 Document 1-1 Filed 01/18/19 Page 8 of 18




that facility and still be deemed as part of the "department of a providee for legal and
regulatory purposes (provided the clinical and financial integration requirements were
met) so long as the department is providing services "of the same type" offered by the main
provider. In fact, CMS has made clear that a change in services did not require notification
or constitute a change in circumstances that might affect the facility's status as a
"department of a provider." The regulation defines a "material change" that would require
such a notification as "any material change in the relationship between [a main provider]
and any provider-based facility or organization such as a change in ownership of the facility
or organization or entry into a new or different management contract that would affect the
provider-based status of the facility jm. organization." 42 C.F.R. § 413.65(c) (emphasis
added).

       That was the state of the law on the day that Congress adopted Section 603, and
Congress expressly incorporated that interpretation into Section 603. 42 U.S.C. §
13951(t)(21)(B). The only substantive change made by Section 603 was that those "off-
campus" outpatient departments of providers that did not bill for OPPS services prior to
November 2, 2015 cannot be paid for "applicable items and services" under the OPPS.
There is no language in Section 603 that suggests that Congress intended to change this
long-standing interpretation of Section 413.65(a)(2) such that a change in services would
now render the PBD no longer a "department of a provider."

        CMS ignores both this critical language and in Section 413.65 and its longstanding
interpretation and instead focuses on the reference to "personnel and equipment needed to
deliver the services at the facility" contained in the next sentence of the regulation. But
that reference to personnel and equipment standing alone does not nullify the meaning of
the first sentence which makes the determination of the department of a provider turn on
whether it offers the "sarne type of services" as the main facility. The language cited by
CMS merely stands for the straightforward and uncontroverted point that the personnel
and equipment, as well as the specific physical facility, of the department must be
integrated with and under the control of the main provider consistent with the terms of the
provider-based regulation. CMS itself has previously recognized in adopting provider-
based requirements that "the provider-based rules do not apply to specific services; rather
these rules apply to facilities as a whole." 67 Fed. Reg. 49982, 50088 (Aug. 1, 2003). The
plain language of Section 603 adheres to, and incorporates, that commonsense
understanding of "department of a provider," and thus clearly entitles off-campus, excepted
PBDs to continue receiving OPPS-based reimbursements for all services they provide, even
those added following enactment of Section 603.

        We urge CMS to reconsider its proposal as Congress deliberately legislated in a
manner that sought to limit new PBDs from being able to qualify for OPPS reimbursements,
but preserved the ability of existing PBDs that previously billed under that system to
continue operating and receiving OPPS rates for all "applicable items and services." The
plain language of the statute is clear and unambiguous on that point, and CMS must
faithfully implement Congress's directive accordingly.

      A. It Would Be Arbitrary and Capricious for CMS to Finalize the Proposed
         Services Based Restriction Based on the Existing Factual Record
           Case 1:19-cv-00132 Document 1-1 Filed 01/18/19 Page 9 of 18




        In addition to the serious concerns noted above about CMS's statutory authority to
impose any proposed services-based restriction on excepted PBDs, SMH does not believe
that CMS's proposed policy is based on any meaningful evidence demonstrating the harm
that CMS is attempting to address, and would in fact indiscriminately and arbitrarily punish
many institutions such as SMH that are simply trying to deliver care in the most effective
manner to their patients. As part of its obligations to act in a reasoned manner, CMS must
"examine the relevant data and articulate a satisfactory explanation for its action including
a 'rational connection between the facts found and the choice made.'" Motor Vehicle Mfrs.
Assin of the U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983) (citation
omitted). CMS's proposal fails to satisfy these basic tenets of administrative law.

        First, CMS has impermissibly changed its position without offering any reasoned
basis for doing so. When it previously declined to finalize a services based restriction, CMS
explicitly noted the need to gather additional data and evaluate that data before imposing
any lines of services restrictions. "[W]e intend to monitor service line growth and, if
appropriate, may propose to adopt a limitation on the expansion of services or service lines
in future rulemaking." 81 Fed. Reg. at 79707 (emphasis added); see also 82 Fed. Reg. at
59388 (we stated that we would continue to monitor claims data for changes in billing
patterns and utilization"). To help with these data collection efforts, CMS even created new
modifiers, "PO" and "PN," that hospitals were required to report to assist CMS's "efforts to
begin collecting data and monitoring billing patterns for off-campus F8Ds." 83 Fed. Reg. at
37148. The Proposed Rule offers no analysis of how CMS's review of billing patterns show
a continued trend of vertical consolidation that now requires additional restrictions on
hospital outpatient services that the agency believed were not necessary only two years
ago. CMS offers no explanation for this dramatic change in its approach.

        An agency may not "depart from a prior policy sub silentio or simply disregard rules
that are still on the books." FCC v. Fox Television Stations, Inc., 556 U.S. 502, 515 (2009).
Instead, an agency must provide "a reasoned explanation . • . for disregarding facts and
circumstances that underlay or were engendered by the prior policy," especially where an
agency's "new policy rests upon factual findings that contradict those which underlay its
prior policy." Id. at 515-16. CMS explicitly recognized just two years ago that other
changes resulting from Section 603 potentially mitigated any perceived abuses of vertical
integration between hospitals and physician practices solely for billing purposes, and that
additional data would be helpful to determine whether any additional regulatory
restrictions on lines of services were even warranted. See 81 Fed. Reg. at 79707 (noting
that "relocation policy for excepted off-campus PBDs . . will help ensure that off-campus
PBDs excepted from application of Sections 1833(t)(1)(B)(v) and (t)(21) of the Act will not
be able to circumvent applicability of payment under Section 1833(t) (21) of the Act.").

       Those sarne considerations rernain equally true today, and yet without providing
any data or explanation as to why perceived abuses from vertical integration continue
despite these earlier attempts at mitigation, CMS has decided to issue restrictions on lines
of services even in the absence of the data that the agency previously deemed critical to its
decisionmaking. That abrupt and unexplained change in the agency's thinking fails to
comport with reasoned decisionrnaking requirements under the AFA. Indeed, as explained
in Exhibit 4, the most recently available claims data that providers have the opportunity to
analyze is for CY 2016 claims - claims for services furnished before CMS's implementation
of Section 603 took place. The agency and the public sirnply have no way of knowing if a
           Case 1:19-cv-00132 Document 1-1 Filed 01/18/19 Page 10 of 18




proposal to limit service line expansion is "appropriate" when there is no data set to
evaluate the effect of CMS's other limitations on relocations and changes in ownership.

        Moreover, CMS cannot cure this deficiency by simply releasing the data - if any -
that it has relied upon as an accompaniment to its final rule. See Nat'l Asen of Clean Water
Agencies v. EPA, 734 F.3d 1115, 1148 (D.C. Cir. 2013) (recognizing that the very purpose of
rulemaking is "to ensure that affected parties have an opportunity to participate in and
influence agency decision making ."). CMS must "identify and make available technical
studies and data that it has employed" in developing its proposed rule. Connecticut Light &
Power Co. v. Nuclear Regulatory Comm'n, 673 F.2d 525, 530 (D.C. Cir. 1982); see also Time
Warner Entrn't Co. v. FCC, 240 F.3d 1126, 1140 (D.C. Cir. 2001) ("[Ajn agency cannot rest a
rule on data that, in critical degree, is known only to the agency."). "The most critical
factual material that is used to support the agency's position on review must have been
made public in the proceeding and exposed to refutation." Owner-Operator lndep. Drivers
v. FMCSA, 494 F.3d 188, 199 (D.C. Cir. 2007). Therefore, in order to satisfy fundarnental
requirements under the APA, before the agency may issue a final rule, CMS must disclose
any data in its possession post-dating the enactment of Section 603 that purportedly
demonstrates the need for a line of services restriction and allow for public input on that
data. See Shands Jacksonville Medical Center v. Burwell, 139 F. Supp. 3d 240, 265 (D.D.C.
2015) ("APA       require[s] the disclosure of assumptions critical to the agency's decision, in
order to facilitate meaningful comment and allow a genuine interchange of views.").

        Second, CMS fails to identify any evidence that supports the proposed services
restrictions for excepted off-campus PBDs. Notably, when CMS originally proposed this
policy in 2016, it expressed concerns that "if excepted off-campus PBDs could expand the
types of services provided at the excepted off-campus PBDs and also be paid OPPS rates for
these new types of services, hospitals may be able to purchase additional physician
practices and add those physicians to existing excepted off-campus PBDs." 81 Fed. Reg. at
79706 (Nov. 14, 2016). These same concerns are apparently prompting CMS to re-propose
this policy now. See 83 Fed. Reg. at 37148. But the only evidence referenced by CMS as
documenting this wave of physician acquisitions predates the enactment of Section 603
and the stringent limitations directly imposed by Congress that are already preventing any
new off-campus PBDs from receiving OPPS reimbursement for applicable items and
services. See, e.g., id. (citing to a 2015 GAO report analyzing data from 2007 to 2013).
Indeed, the annual MedPAC reports, the GAO report, and other commentary referenced by
CMS in the current proposed rule all analyzed data from periods before the statutory
controls imposed by Section 603 went into effect.

        As noted above, CMS previously recognized that other limitations CMS adopted
when it first implemented Section 603 would curb the perceived abuses that CMS
described. See 81 Fed. Reg. at 79707. CMS does not explain why these restrictions, which it
previously deemed sufficient just two years ago, are no longer adequate. Indeed, CMS
offers no evidence in the current proposed rule that demonstrates that hospital
acquisitions and conversions of independent physician practices have continued to
increase substantially (or at all) in the aftermath of Section 603 and the policy changes
already adopted by Congress and CMS. In the absence of such evidence, it would be
arbitrary and capricious for CMS to proceed forward with this services restrictions without
any evidence that there is an actual problem needing to be addressed. See Dist. Hosp.
Partners, L.P. v. Burwell, 786 F.3d 46, 56-57 (D.C. Cir. 2015) ("If an agency fails to examine
           Case 1:19-cv-00132 Document 1-1 Filed 01/18/19 Page 11 of 18




the relevant data ... it has failed to comply with the APA."); see also American Radio Delay
League v. FCC, 524 F.3d 227, 237 (D.C. Cir. 2008) ("It is not consonant with the purpose of a
rule-making proceeding to promulgate rules on the basis of inadequate data"); Sierra Club
v. EPA, 671 F.3d 955, 965-66 (9th Cir. 2012) (agencys decision was arbitrary and
capricious where it failed to consider newer "data [that] told a different story than . .
earlier data" that agency had relied on and where agency failed to provide an adequate
explanation for doing so).

        Third, not only has CMS has failed to provide any evidence demonstrating the need
for the proposed line of services restrictions, it has ignored the significant harms that will
result from this policy. Many excepted, off-campus PBDs, including SMH's, will likely need
to expand the range of services they provide in the future to meet the needs of their
communities. CMS itself recognizes that "community needs may evolve over time," 81 Fed.
Reg. at 79707, but dismisses the harms that will result from limiting the range of services
provided by excepted off-campus PBDs. That is misguided. The healthcare marketplace is
anything but static, and hospitals need the flexibility to respond to changes in technology
and patient populations without having to deal with distortions caused by different
payment structures depending on the care they provide. Indeed, excepted off-campus
PBDs may be far better suited to expand the range of services they provide to efficiently
meet the needs of patients, who in the absence of these services, may be left with no
recourse other than to visit more expensive emergency rooms at a hospital's main facility.
Moreover, excepted outpatient facilities help expand access to care, particularly to
underserved communities that may have limited access to transportation or face other
barriers to receiving timely medical treatment.

        Given these critical services that many excepted off-campus PBDs can offer to
patients as healthcare delivery mechanisms continue to evolve, it would be irrational for
CMS to adopt an overbroad policy that simply discourages these outpatient facilities from
changing their operations to meet changing needs. indeed, even if there remains
substantial growth in vertical integration of physician practices after the changes directly
rnandated by Section 603—which, as noted above, would be entirely unfounded and
speculative on CMS's part—the agency should engage in more targeted measures that
would not cause off-campus facilities to discontinue expanding their services altogether.
Notably, CMS's change of ownership and location restrictions for excepted facilities just
went into effect recently, so it is possible that those added restrictions will achieve CMS's
regulatory goals without the need for draconian measures limiting new clinical services
altogether. At the very least, CMS should further analyze whether existing measures which
continue to be implemented will suffice to address perceived abuses. And if there remain
significant concerns as borne out by the empirical data, CMS should consider less invasive
solutions that would not indiscriminately punish hospitals like SMH that are merely trying
to serve the needs of their communities.

        Fourth, trying to identify "clinical families of service" and requiring hospitals (and
CMS) to track these newly created categories and to bill appropriately under CMS's
proposed dual-track system for OPPS-approved services and non-OPPS-approved services
will be tremendously complex and burdensome. That is not simply the belief of SMH and
other hospital providers; these very concerns were voiced by CMS two years ago in
explaining why the agency decided against finalizing the line of services restrictions. CMS
stated: "we agree with commenters, including MedPAC, that our proposed policy could be
          Case 1:19-cv-00132 Document 1-1 Filed 01/18/19 Page 12 of 18




operationally complex and could pose an administrative burden to hospitals, CMS, and our
contractors to identify, track, and monitor billing for clinical services." 81 Fed. Reg. at
79707. Notwithstanding those concerns, CMS is essentially re-proposing the same policy,
including with similar categories for clinical lines of services, but does not offer any
explanation of why these administrative burdens and challenges would be any less onerous
now. As noted, CMS must provide "a reasoned explanation ... for disregarding facts and
circumstances that underlay or were engendered by the prior policy, Fox, 556 U.S. at 515—
something the agency has entirely failed to do here with respect to the enormous
regulatory burden that CMS itself has predicted will result under the proposed rule.



       B. CMS Should Not Adopt A Line of Services Restrictions, Nor Any Other
          Alternative that Would Raise the Same Concerns Described Above

       CMS specifically sought comments on other potential methodologies to limit off-
campus excepted PBDs from offering new services. Specifically, CMS mentioned a proposal
by MedPAC that would impose a hard cap for OPPS eligible services, and once that cap is
reached, any additional services provided by excepted by PBDs would be paid for under
MPFS. See 83 Fed. Reg. at 37149. That proposal suffers from the same flaws described
above: namely, there is absolutely no authority for this policy under Section 603; there is
no evidence in the record that demonstrates the need to limit additional services provided
by excepted PBDs following the existing significant restrictions on outpatient facilities that
have already been implemented or are underway; and this policy is overbroad and would
deter excepted PBDs from meeting the changing healthcare needs of their communities.

        In addition, CMS specifically invited comments on the appropriate baseline period it
should use in imposing any line of services restrictions (i.e., in determining OPPS eligible
clinical families of services, whether the agency should look at the services provided by the
excepted off-campus PBD one year before the enactment of Section 603 of the BRA or a
different timeframe such as 3 or 6 months). Again, Section 603 categorically exempts
outpatient departments which billed under the OPPS prior to the date of enactment of the
statute. The law does not place any temporal limitation concerning which services would
continue to qualify for payment under OPPS, whether these services were provided 1 day, 1
year, or 10 years before the adoption of Section 603. Therefore, any limitation on lines of
service at excepted off-campus PBDs would exceed CMS's authority, and establishing art
even more compressed baseline period (such as 3 months) would only further exacerbate
the harrns from CMS's unlawful policy.

11.   CMS's Proposal to Cap the OPPS Reimbursement Rate Equal to the MPFS Rate
Exceeds the Agency's Statutory Authority and Lacks Any Reasoned Basis

      As noted above, Section 603 of the BBA made substantial changes to the
reimbursement rates for non-excepted PBDs by subjecting these facilities to
reimbursement under the MPFS. Notably, items and services provided by off-campus
emergency departments and off-campus PBDs that previously billed under OPPS prior to
November 2, 2015 were specifically exempted by Congress from those payment changes.
Now, without any intervening change in law by Congress, CMS is seeking to cut the
reimbursement rates of E/M services provided by these Section 603-excepted PBDs to the
           Case 1:19-cv-00132 Document 1-1 Filed 01/18/19 Page 13 of 18




equivalent MPFS rate, a change that directly contradicts the legislative frarnework codified
by Congress. Indeed, this new MPFS payment would not merely apply to expanded lines of
service, but also to existing E/M services that excepted PBDs were providing prior to the
enactment of Section 603—in other words, services that even CMS acknowledges that
Congress exempted from the reach of Section 603 and therefore are required to be
reimbursed under OPPS. As discussed more fully below, this proposal exceeds CMS's
statutory authority and otherwise lacks any reasoned basis.




       A. CMS Lacks the Statutory Authority to Cap the Reimbursement Rate for E/M
          Services Provided by Excepted PBDs to the MPFS Rate

      CMS is "proposing to use [its] authority under Section 1833(t)(2)(F) of the [Social
Security] Act to apply an amount equal to the site-specific MPFS payment rate for
nonexcepted items and services furnished by a nonexcepted off-campus PBD (the MPFS
payment rate) for the clinic visit service ... when provided at an off-carnpus PBD excepted
from Section 1833(t)(21) of the Act." 83 Fed. Reg. at 37,142. But CMS lacks the authority
to impose lower MPFS rates for these statutorily-excepted off-campus outpatient
departments.

       1.      First, Section 1833(t)(2)(F) cannot possibly be read to confer upon CMS
nearly unfettered authority to impose payment rates in the manner proposed by the
agency. Section 1833(t)(1) requires CMS to establish an OPPS rate structure and apply
those rates to covered outpatient department services. Section 1833(t)(2)(F) merely
specifies that CMS, in establishing that prospective payment system for covered hospital
outpatient services, "shall develop a method for controlling unnecessary increases in the
volume of covered OPD services." Notably, that provision was enacted in 1997 and has not
previously been interpreted or applied by CMS to afford the agency the authority to deny
OPPS reimbursement altogether for medically necessary covered services provided by
outpatient hospital facilities and instead subject them to an entirely different MPFS
reimbursement scheme.

       The D.C. Circuit's opinion in Hays v. Sebelius, 589 F.3d 1279 (D.C. Cir. 2009), is
directly on point and, in fact, forecloses CMS's efforts to sidestep the statutorily-proscribed
OPPS payment structure in reimbursing medically necessary services. In Hays, CMS had
developed a "least costly alternative policy" and sought to apply this policy to impose a
lower reimbursement rate for a covered prescription drug because that drug combined
doses of two cornponent drugs that were in the aggregate less expensive. In other words,
CMS sought to reimburse the covered drug at a lower amount reflecting the "least costly
and medically appropriate alternative" of the two component drugs. The court rejected
CMS's approach, finding that the agency "only [had] a binaiy coverage decision, namely to
reimburse at the full statutory rate or not at all." N. at 1281. The agency, however, could
not perform "an end-run around the statute" by imposing a different reimbursement rate
for the prescription drug simply because there was a potentially cheaper alternative
available, id. at 1282. Indeed, the court reasoned that it was highly unlikely that "Congress,
having minutely detailed the reimbursement rates for covered items and services, intended
           Case 1:19-cv-00132 Document 1-1 Filed 01/18/19 Page 14 of 18




that the Secretary could ignore these formulas whenever she deterrnined that the expense
of an itern or service was not reasonable or necessary." Id. (emphasis in original).
Similarly, having spelled out in statute the OPPS-based reimbursement methodology for
hospital outpatient services, it is unthinkable that Congress intended to allow CMS to freely
ignore this methodology altogether whenever there were "unnecessary increases in the
volume of covered OPD services." As in Hays, to the extent that the services are medically
necessary, the mere fact that they rnay be more expensive in a hospital outpatient setting
does not provide license to CMS to ignore the statutory-based OPPS payment formula.



        Moreover, CMS's reference to Section 1833(t)(2)(F) does not provide this authority
as it would effectively strain any sensible reading of this provision as effectively nullifying
the OPPS-based payment scheme for hospital outpatient services. Indeed, when Congress
intends to revise the fundarnental features of a regulatory regime, it does not "delegate a
decision of ... economic and political significance to an agency" in a "cryptic ... fashion."
FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 160 (2000). "Congress .., does not
alter the fundamental details of a regulatory scheme in vague terms or ancillary
provisions—it does not, one might say, hide elephants in rnouseholes." Whitman v.
American Trucking Association, 531 U.S. 457, 468 (2001); see also American Bar Association
v. Federal Trade Commission, 430 F.3d 457, 468 (D.C. Cir. 2005) (rejecting agency's literalist
reading of statute regulating "financial institutions" as extending to law firms because the
statutory scheme was an "exceptionally poor fit for regulating lawyers"). Given that the
basic command of the Medicare statute is that medically necessary covered services must
be reimbursed pursuant to the method that Congress prescribes, see, e.,g., Hays, it is
extremely unlikely that Congress also gave CMS the authority to set that command aside
and impose an entirely separate and inapt payrnent scheme with the vague reference in
Section 1833(t)(2)(F) allowing the Secretary to develop a "method" to control
"unnecessary increases" in "volume." As was the case in Hays, courts have been clear that
before they will conclude that Congress gave the Secretary the authority to set aside an
otherwise clear cornmand to pay a specified rate for items and services, Congress rnust say
so in a straightforward manner.

2. Moreover, any lingering uncertainties about whether Section 1833(t)(2)(F) could be
   read to provide this specific authority to CMS have been specifically foreclosed by
   Congress when it subsequently enacted Sections 1833(t)(1)(B)(v) and (t)(21) as part of
   the BBA of 2015. As rioted above, Section 1833(t)(1)(B)(v) specifically excluded from
   covered outpatient department services those "iterns and services (as defined in
   subparagraph (A) of paragraph (21)) that are furnished on or after January 1, 2017, by
   an off-campus outpatient department of a provider (as defined in subparagraph (B) of
   such paragraph)." In other words, Congress denied OPPS reimbursement for providers
   of these non-covered items and services, and thus, as CMS recognizes, "they already
   receive a MPFS-equivalent payment rate for the clinic visit." 83 Fed, Reg. at 37,142.
   But, at the same time, Congress specifically exempted certain outpatient departments,
   including those off-campus facilities that previously billed under OPPS prior to
   November 2, 2015, effectively ensuring that these facilities would continue receiving
   reimbursement under OPPS rather than under MPFS or some other payment scheme.
   See Section 1833(t)(21)(B)(H); see also Section 1833(t)(21)(A)(providing items and
           Case 1:19-cv-00132 Document 1-1 Filed 01/18/19 Page 15 of 18




   services provided by emergency departments are not subject to the restrictions of
   Section 1833(t)(1)(B)(v)).

        CMS clearly does not have the authority to directly overturn Congress's specific
legislative choices codified at Sections 1833(t)(1)(13)(v) and (t)(21), nor does the general
and undefined statutory language referencing "volume" under Section 1833(t)(2)(F)
enacted nearly twenty years ago indirectly confer upon CMS that authority. The Supreme
Court in FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 143 (2000) (citations
omitted) articulated principles of statutory interpretation that squarely apply here:



       At the time a statute is enacted, it may have a range of plausible meanings.
       Over time, however, subsequent acts can shape or focus those meanings. The
       classic judicial task of reconciling many laws enacted over time, and getting
       them to make sense in combination, necessarily assumes that the
       implications of a statute rnay be altered by the implications of a later statute.
       This is particularly so where the scope of the earlier statute is broad but the
       subsequent statutes more specifically address the topic at hand. As we
       recognized recently in United States v. Estate of Romani, "a specific policy
       embodied in a later federal statute should control our construction of the
       earlier statute, even though it has not been expressly amended."

Here, the "later federal statute" setting forth a "specific policy"—te, Section 603 of the BBA
exempting certain off-campus outpatient departments from being subject to a non-OPPS
reimbursement framework—"control[s] the "construction of the earlier statute"—i.e.,
Section 1833(t)(2)(F) and CMS's efforts to rely on that provision to impose MPFS rates on
outpatient departments that are plainly exempted under Section 603. Thus, CMS is bound
by the express terms of Section 603 and cannot rely on Section 1833(t)(2)(F) or any other
similarly "broad" statute to remove the protections granted by Congress to exempt
facilities that allow them to continue to receive OPPS reimbursement rates (including for
E/M services).

3. CMS further proposes to implement these unlawful rate changes for excepted off-
   campus PI3Ds in a non-budget neutral manner, but that also exceeds CMS's statutory
   authority. Section 1833(t)(9) specifies that "adjustments," including as to the "relative
   payment weights" under the OPPS, must be done in a budget-neutral manner. That
   provision requiring budget neutrality clearly encompasses rate changes such as the
   substitution of MPFS rates for E/M services instead of the currently paid OPPS rates.
   CMS tries to circumvent that requirement by arguing that "method[s]" for controlling
   "volume" increases is not subject to the same budget neutrality restrictions. That
   reading is unduly narrow, however, and ignores that the "method" for restricting
   volume increases proposed by CMS is to directly lower rates for selected services, and
   those sorts of "adjustments" are subject to budget neutrality requirements. If CMS were
   correct in its reading, the agency could invoke Section 1833(t)(2)(F) to justify the
   application of every rate reduction for any OPPS service in a non-budget neutral
   manner and thereby circumvent the budget neutrality requirement in Section
   1833(t)(9). Given the express statutory command that "adjustments" be budget
   neutral, it is unlikely that Congress also implicitly gave CMS the authority to ignore that
           Case 1:19-cv-00132 Document 1-1 Filed 01/18/19 Page 16 of 18




   command with the vague references found in Section 1833(t)(2)(F). In interpreting the
   statute at hand, CMS must "read[] the whole statutory text, considering the purpose and
   context of the statute." See, e.g., Dolan v. WS, 546 U.S. 481, 486 (2006). It is an
    essential function of the reviewing court ... to guard against bureaucratic excesses by
   ensuring that administrative agencies remain within the bounds of their delegated
   authority." Planned Parenthood Fed'n of Am., Inc. v. Heckler, 712 F.2d 650, 655 (D.C. Cir.
   1983). Consistent with these authorities, the clear import of the change being proposed
   by CMS is to adjust the rates paid to outpatient hospital departrnents for E/M services,
   and the overall statutory structure and framework make clear that those types of
   changes must be done in a budget-neutral manner. If anything, CMS's arguments that
   rate changes implemented through Section 1833(t)(2)(F) are somehow exempt from
   budget neutrality requirements, whereas rate changes implemented through CMS's
   other statutory authorities are not so exempted, just underscores that Section
   1833(t)(2)(F) does not provide CMS this authority to adjust rates so broadly in the first
   instance.

       B. It Would Be Arbitrary and Capricious for CMS to Finalize this Rate
          Reduction for EMI Services Provided by Outpatient PBDs

       There are fundamental gaps in the existing factual record, as well as other
deficiencies with CMS's proposed policy, that the agency must address before it may
implement any proposed rates changes for E/M services provided by outpatient hospital
departments.

        First, as with the proposed lines of services restrictions, CMS cites to concerns about
slowing down the purported unnecessary "shift of services from the physician office to the
hospital outpatient department" as its rationale to apply the equivalent MPFS rates to
outpatient PBDs. 83 Fed. Reg. at 37,142. But CMS explicitly recognizes that the changes
made by Congress under Section 603 "address[ed at least] some of the concerns related to
shifts in settings of care and overutilization in the hospital outpatient setting." Id. at
37,141. Importantly, none of the data cited by CMS highlighting this significant increase in
the utilization of E/M services at outpatient PBDs post-dates the enactment of Section 603
of the BBA. In other words, CMS offers no evidence purporting to demonstrate that there
remains any ongoing problem that has not already been adequately addressed through
Section 603 and CMS's implementation of those provisions. Notably, CMS required
hospitals to report claims data using new modifiers, "PO" and "PN," so that the agency
would have a more accurate understanding of whether this shift in location of clinical
services remains an ongoing area of concern. As with the proposed line of services
restrictions, CMS should first review and analyze those pending data collections, and allow
for public comment on those findings, before the agency takes any additional measures
such as this proposed rate change, See Dist, Hosp. Partners, 786 F.3d at 56-57 ("If an
agency fails to examine the relevant data ... it has failed to comply with the APA."); see also
American Radio Delay Lea,gue, 524 F.3d at 237 ("It is not consonant with the purpose of a
rule-making proceeding to promulgate rules on the basis of inadequate data"); Sierra Club,
671 F.3d at 965-66 (agency's decision was arbitrary and capricious where it failed to
consider newer "data [that] told a different story than . . . earlier data" that agency had
relied on and where agency failed to provide an adequate explanation for doing so).
           Case 1:19-cv-00132 Document 1-1 Filed 01/18/19 Page 17 of 18




       Second, on a related note, the proposed lines of services restrictions and capping of
MPFS rates for E/M services both target what CMS perceives to be unnecessary shifts of
services from physician offices to outpatient hospital departments. Yet, CMS offers no
analysis of how these policies may potentially overlap—i.e., would either of the proposals
be sufficient standing alone to address potential unnecessary shifts in services that have
not already addressed by the changes directly mandated under Section 603 of the BBA?
Simply put, CMS needs to examine the available data to better understand how the
marketplace is operating following the restrictions that have already been put in place and
then analyze the potential impacts these additional proposed restrictions would have
based on current rnarket conditions—not the marketplace that existed before Section 603
was enacted.

        Finally, it is critical that CMS examine and understand the prevailing state of affairs,
because imposing unnecessary and severe restrictions on outpatient departments could
impair beneficial technological advancements in the delivery of care and also diminish
access to care to all patients. CMS itself states that it "recognize[s] the importance of not
impeding developing or beneficiary access to new innovations." 83 Fed. Reg. at 37,143.
Well, in order to facilitate those goals, CMS must ensure that any policies further regulating
outpatient departments are supported by substantial and contemporaneous data and
appropriately account for facilities such as SMH that are actively seeking to better serve
their communities.

       Conclusion

       SMH appreciates the opportunity to offer these comments and sincerely urges CMS
not to adopt these two proposals.



                                                                  Sincerely,



                                                                  William Woeltjen, CFO
          Case 1:19-cv-00132 Document 1-1 Filed 01/18/19 Page 18 of 18




                                          List of Exhibits



Exhibit 1: SMH's Comments to the CY 2017 ON'S Proposed Rule (Sep. 2, 2016)

Exhibit 2: Navigant Physician Needs Assessment (Jan. 28, 2016)

Exhibit 3: SMH Financial Impact Analysis of E/M proposal

Exhibit 4: Claims Analysis of Service Line Proposal by FTI Consulting

Exhibit 5: Summary of SMH Out of State Patient Visits by Zip Code

Exhibits 5a - 5d: SMH Out of State Patient Visits by Quarter
